DETAILED ACTION
This office action is in response to the application filed on 11/10/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 2, 3 & 18.  Therefore, the “connected in series” and “buck on/boost off timer comprises a first input configured to receive a first/second ramp” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  Claim 3 line 10 “a boost converter portion” should be “the boost converter portion”. Claim 9 line 4 “a buck mode and a boost mode” should be “the buck mode and the boost mode”.   Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a first high-side switch” and “a second low side switch”. It is not clear if said switches are the same or different from the ones already mentioned in claim 1. For purposes of examination the limitations are going to be interpreted as the same switches. Claim 2 also recites “connected in series” however, the switches Q1-Q2 and Q3 and Q4 are not connected in series because the same current does not pass through both elements. Therefore, it is not clear what the applicant meant by said statement.
Double Patenting
Claims 17-19 of this application is patentably indistinct from claim 16-18 of Application No. 16/716681. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-18 of U.S. Patent No. 10992231. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is that the application mentions that a current mode control device and the patent *231 mentions a value current mode control device which provide the same control function as mentioned in both claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. US 2018/0358900.
	Regarding Claim 1, Sun teaches (Figures 1-3) an apparatus (Fig. 1) comprising: a buck converter portion (112 and 116) of a buck-boost converter (110) configured to operate under a constant on-time control scheme (par. 10 and 19-21), wherein an on-time of a high-side switch (112 or ) of the buck converter portion is determined by a buck on-time timer (148); and a boost converter portion (114 and 118) of the buck-boost converter configured to operate under a constant off-time control scheme (par. 10, 19-21), wherein an off-time of a low-side switch (118) of the boost converter portion is determined by a boost off-time timer (146). (For example: Par. 18-31) 	
	Regarding Claims 2 and 20, Sun teaches (Figures 1-3) wherein: the buck converter portion comprises a first high-side switch and a first low-side switch (112 and 116) connected in series between two input terminals of the buck-boost converter (110); the boost converter portion comprises a second high-side switch and a second low-side switch (114 and 118) connected in series between two output terminals of the buck-boost converter (110); and an inductor (120) is connected between a common node of the first high-side switch and the first low-side switch, and a common node of the second high-side switch and the second low-side switch.
	Regarding Claim 6, Sun teaches (Figures 1-3) wherein: the buck-boost converter (110) is configured to operate in a buck mode (Buck) in response to an input voltage greater than an output voltage (Fig. 2), and wherein in the buck mode, the low-side switch (116) of the boost converter portion is always off and a high-side switch (112) of the boost converter portion is always on (Fig. 2). (For example: Par. 18-31)
	Regarding Claim 7, Sun teaches (Figures 1-3) wherein: the buck-boost converter (110) is configured to operate in a boost mode (Boost) in response to an input voltage less than an output voltage (see fig. 3), and wherein in the boost mode, a low-side switch of the buck converter portion is always off (118) and the high-side switch of the buck converter portion is always on (114, Fig. 3). (For example: Par. 18-31)
	Regarding Claim 11, Sun teaches (Figures 1-3) teaches the apparatus claim which is claim 1 rejected above, Claim 11 is the method claim which teaches the same/similar limitations and rejected under the same principles.
	Regarding Claim 13, Sun teaches (Figures 1-3)further comprising: generating a current sense signal (at 126) proportional to a current flowing through an inductor (120) of the buck-boost converter; comparing a detected output voltage of the buck-boost converter with a predetermined reference using an error voltage amplifier (with 138); comparing the current sense signal with an output voltage of the error voltage amplifier using a comparator (with 144); and terminating an on-time of a low-side switch (116) of the buck converter portion of the buck-boost converter, and an on-time of a low-side switch  (118) of the boost converter portion of the buck-boost converter based upon a comparing result generated by the comparator (see fig. 2-3). (For example: Par. 18-31)
	Regarding Claim 14, Sun teaches (Figures 1-3) configuring the buck-boost converter to operate in a buck operating mode (Buck) when an input voltage of the buck-boost converter is greater than an output voltage of the buck-boost converter (Fig. 2), wherein in the buck operating mode, the boost off-time timer (146) is disabled based on the comparing result generated by the comparator (144, see fig. 2 in the buck operation the circuit 148 does not output a signal therefore it is disabled.). (For example: Par. 18-31)
	Regarding Claim 15, Sun teaches (Figures 1-3)further comprising: configuring the buck-boost converter to operate in a boost operating mode (Boost) when the input voltage of the buck-boost converter is less than the output voltage of the buck-boost converter (Fig. 3), wherein in the boost operating mode (boost operation), the buck on-time timer (148) is disabled based on the comparing result generated by the comparator (144, see Figure 3 in the boost operation the circuit 146 does not output a signal therefore it is disabled).
	Regarding Claim 17, Sun teaches (Figures 1-3) controller comprising: a first timer (148) for setting a turn-on time (See figs. 2-3) of a first high-side switch (112) of a buck-boost converter (110), wherein the turn-on time of the first high-side switch is determined by an input voltage (Vin) of the buck-boost converter and an output voltage (Vout) of the buck-boost converter; a second timer (146) for setting a turn-off time of a second low-side switch (118) of the buck-boost converter, wherein the turn-off time of the second low-side switch is determined by the input voltage of the buck-boost converter and the output voltage of the buck-boost converter (See Fig. 2-3); and a current mode control (150 and 132-133) device for setting a turn-on time of a first low-side switch (116) and a turn-off time of a second high-side switch (114) of the buck-boost converter. (For example: Par. 18-31)
	Regarding Claim 19, Sun teaches (Figures 1-3) a turn-off edge of a gate drive signal (See fig. 2-3) applied to a low-side switch (116) of the buck converter portion of the buck-boost converter (110) and a turn-off edge of a gate drive signal applied to the low-side switch (118) of the boost converter portion of the buck-boost converter are determined by a comparator (144), and wherein the comparator has a first input configured to receive an output voltage of an error amplifier (138) and a second input configured to receive a signal (at 126) proportional to a current flowing through an inductor (120) of the buck-boost converter. (For example: Par. 18-31)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2018/0358900 in view of Yang et al. US 2019/035666.
	Regarding Claims 3 and 18, Sun teaches (Figures 1-3)wherein: the buck on-time timer (148) is configured to determine a turn-off edge of a gate drive signal applied to the high-side switch (112) of the buck converter portion of the buck-boost converter (See Fig. 3-4); and the boost off-time timer (146) is configured to determine a turn-off edge of a gate drive signal applied to a high-side switch (114) of a boost converter portion of the buck-boost converter.
	Sun does not teach wherein the buck on-time timer comprises a first input configured to receive a first ramp, and a second input configured to receive a first threshold voltage, and wherein the first ramp is generated by a first current source having a current level proportional to an input voltage of the buck-boost converter, and the first threshold voltage is proportional to an output voltage of the buck-boost converter; and  wherein the boost off-time timer comprises a first input configured to receive a second ramp, a second input configured to receive a second threshold voltage, and wherein the second ramp is generated by a second current source having a current level proportional to the output voltage of the buck-boost converter, and the second threshold voltage is proportional to the input voltage of the buck-boost converter.
	Yang teaches (Figures 2-3) wherein the buck timer (230) comprises a first input configured to receive a first ramp (Vrbuck), and a second input configured to receive a first threshold voltage (- terminal at 301), and wherein the first ramp is generated by a first current source (303) having a current level proportional to an input voltage (Vin) of the buck-boost converter, and the first threshold voltage is proportional to an output voltage of the buck-boost converter (see fig. 3); and  wherein the boost timer (240) comprises a first input configured to receive a second ramp (VRboost), a second input configured to receive a second threshold voltage (- terminal of 311), and wherein the second ramp is generated by a second current source (313) having a current level proportional to the output voltage (Vout) of the buck-boost converter, and the second threshold voltage is proportional to the input voltage of the buck-boost converter. (For example: Par. 49-55)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include wherein the buck on-time timer comprises a first input configured to receive a first ramp, and a second input configured to receive a first threshold voltage, and wherein the first ramp is generated by a first current source having a current level proportional to an input voltage of the buck-boost converter, and the first threshold voltage is proportional to an output voltage of the buck-boost converter; and  wherein the boost off-time timer comprises a first input configured to receive a second ramp, a second input configured to receive a second threshold voltage, and wherein the second ramp is generated by a second current source having a current level proportional to the output voltage of the buck-boost converter, and the second threshold voltage is proportional to the input voltage of the buck-boost converter, as taught by Yang to improve efficiency while provide high current output value. 
	Regarding Claim 4, Sun teaches (Figures 1-3) a turn-off edge of a gate drive signal (See fig. 2-3) applied to a low-side switch (116) of the buck converter portion of the buck-boost converter (110) and a turn-off edge of a gate drive signal applied to the low-side switch (118) of the boost converter portion of the buck-boost converter are determined by a comparator (144), and wherein the comparator has a first input configured to receive an output voltage of an error amplifier (138) and a second input configured to receive a signal (at 126) proportional to a current flowing through an inductor (120) of the buck-boost converter. (For example: Par. 18-31)
	Regarding Claim 5, Sun teaches (Figures 1-3) wherein: the error amplifier  (138) has a first input connected to a predetermined reference (Vref) and a second input configured to detect the output voltage (Vfb) of the buck-boost converter. (For example: Par. 18-31) 
	Regarding Claim 12, Sun teaches (Figures 1-3) a buck on timer and a boost off timer (146-148).
	Sun does not teach generating a first ramp using a first current source having a current level proportional to an input voltage of the buck-boost converter, generating a first threshold voltage proportional to an output voltage of the buck-boost converter, comparing the first threshold voltage with the first ramp using a first comparator, and terminating a gate drive signal of the high-side switch of the buck converter portion of the buck-boost converter based upon a comparing result generated by the first comparator; and in the boost timer, generating a second ramp using a second current source having a current level proportional to an output voltage of the buck-boost converter, generating a second threshold voltage proportional to the input voltage of the buck-boost converter, comparing the second threshold voltage with the second ramp using a second comparator, and terminating a gate drive signal of a high-side switch of the boost converter portion of the buck-boost converter based upon a comparing result generated by the second comparator.
	Yang teaches (Figures 2-3) generating a first ramp (VRbuck) using a first current source (303) having a current level proportional to an input voltage (Vin) of the buck-boost converter, generating a first threshold (at – of 301) voltage proportional to an output voltage (Vout) of the buck-boost converter, comparing the first threshold voltage with the first ramp using a first comparator (301), and terminating a gate drive signal of the high-side switch (202) of the buck converter portion of the buck-boost converter based upon a comparing result generated by the first comparator; and in the boost timer (240), generating a second ramp (Vrboost) using a second current source (313) having a current level proportional to an output voltage (Vout) of the buck-boost converter, generating a second threshold voltage (- of 311) proportional to the input voltage (Vin) of the buck-boost converter, comparing the second threshold voltage with the second ramp using a second comparator (311), and terminating a gate drive signal of a high-side switch (Q4) of the boost converter portion of the buck-boost converter based upon a comparing result generated by the second comparator. (For example: Par. 49-55)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include generating a first ramp using a first current source having a current level proportional to an input voltage of the buck-boost converter, generating a first threshold voltage proportional to an output voltage of the buck-boost converter, comparing the first threshold voltage with the first ramp using a first comparator, and terminating a gate drive signal of the high-side switch of the buck converter portion of the buck-boost converter based upon a comparing result generated by the first comparator; and in the boost timer, generating a second ramp using a second current source having a current level proportional to an output voltage of the buck-boost converter, generating a second threshold voltage proportional to the input voltage of the buck-boost converter, comparing the second threshold voltage with the second ramp using a second comparator, and terminating a gate drive signal of a high-side switch of the boost converter portion of the buck-boost converter based upon a comparing result generated by the second comparator, as taught by Yang to improve efficiency while provide high current output value.
Claim(s) 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2018/0358900 in view of Hari et al. US 2015/0381039.
	Regarding Claims 8 and 16, Sun teaches (Figures 1-3) wherein: the buck-boost converter (110) is configured to operate in a buck-boost mode (tri-phase) in response to an input voltage of the buck-boost converter approximately equal to an output voltage (see fig. 2) of the buck-boost converter.
	Sun does not teach wherein in the buck-boost mode, the buck-boost converter operates in a buck mode and a boost mode in a complementary manner.
	Hari teaches (Figures 2-6) wherein in the buck-boost mode (Fig. 6, T2-T5), the buck-boost converter operates in a buck mode and a boost mode in a complementary manner (See fig. 6). (For Example: Par. 31-35)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include wherein in the buck-boost mode, the buck-boost converter operates in a buck mode and a boost mode in a complementary manner, as taught by Hari to improve converter operation by smoothing transition between boost and buck operation.
	Regarding Claim 9, Sun teaches (Figures 1-3) wherein: the buck-boost converter (110).
	Sun does not teach wherein: in the buck-boost mode, based on a relationship between a sensed current signal and an error amplifier output voltage signal, the buck-boost converter automatically transitions between a buck mode and a boost mode
	Hari teaches (Figures 2-6) wherein in the buck-boost mode (Fig. 6, T2-T5), based on a relationship between a sensed current signal (Cs) and an error amplifier output voltage signal (at 110), the buck-boost converter automatically transitions between a buck mode and a boost mode (See fig. 6). (For Example: Par. 31-35)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include wherein: in the buck-boost mode, based on a relationship between a sensed current signal and an error amplifier output voltage signal, the buck-boost converter automatically transitions between a buck mode and a boost mode, as taught by Hari to improve converter operation by smoothing transition between boost and buck operation.
	Regarding Claim 10, Sun teaches (Figures 1-3) wherein: the buck-boost converter (110).
	Sun does not teach wherein: the buck-boost converter is configured to operate in the buck mode when the sensed current signal is greater than the error amplifier output voltage signal; and the buck-boost converter is configured to operate in the boost mode when the sensed current signal is less than the error amplifier output voltage signal.
	Hari teaches (Figures 2-6) wherein: the buck-boost converter (at 100) is configured to operate in the buck mode when the sensed current signal is greater than the error amplifier output voltage signal (see Fig. 6, T2-T3); and the buck-boost converter is configured to operate in the boost mode when the sensed current signal is less than the error amplifier output voltage signal (See fig. 6, T4-T5). (For Example: Par. 31-35)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include wherein: the buck-boost converter is configured to operate in the buck mode when the sensed current signal is greater than the error amplifier output voltage signal; and the buck-boost converter is configured to operate in the boost mode when the sensed current signal is less than the error amplifier output voltage signal, as taught by Hari to improve converter operation by smoothing transition between boost and buck operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838